August 25, 2009 Ms. Linda Cvrkel, Branch Chief Ms. Effie Simpson, Staff Accountant Division of Corporate Finance United States Security and Exchange Commission Washington D.C. 20549 Re: Diatect International Corporation Form 10-KSB for Year Ended December 31, 2007 Filed March 19, 2008 File No. 0-10147 Ladies and Gentlemen: Diatect International Corporation (the “Company”) is providing this letter response to your comment letter dated November 21, 2008 with respect to the above referenced Form10-KSB for the fiscal year ended December 31, 2007.The Company also has prepared a Form10-KSB/A amended annual report for such fiscal year, which we intend to file as soon as we confirm that you have no further comments. For convenient reference, in providing our responses to your comments below, we have restated each of your comments in italicized type followed by our response in regular type. Balance Sheets Note1- Summary of Significant Accounting Policies Intangible Assets, page F8 1. We note the disclosure indicating that you recognized an impairment of intangible assets, consisting of the labels placed on the Company’s products of $2.8 million in 2003.We also note that during 2004 and the first six months of 2005, you amortized the remaining carrying value of these assets over an estimated useful life of seven years using the straight-line method.We further note that in July 2005, the Company concluded that the estimated useful life of the labels was 875 South Industrial Parkway | Heber City, Utah 84032 | 435-654-4370 Ms. Linda Cvrkel, Branch Chief Ms. Effie Simpson, Staff Accountant
